Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgement is made of applicant’s claim for domestic priority based on PCT application PCT/JP2019/002542 filed on 01/25/2019 and foreign priority based on Japanese application 2018-080816 filed on 04/19/2018. Certified copy of the foreign priority document has been received. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-2 and 10-11 are rejected under 35 USC 102(a)(2) as being anticipated by Sarikaya (US 2018/0061421 A1).
Claims 1-10 have been interpreted as to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For example, Claim 1 recites “an analysis unit configured to analyze…”, claim 2 recites “a meaning analysis unit configured to analyze…” and “a correction unit configured to correct…”, and claim 10 recites a speech input unit, a speech recognition unit, a behavior analysis unit, and a processing execution unit configured to perform respective functions. 
According to the specification at Fig 2:

    PNG
    media_image2.png
    504
    766
    media_image2.png
    Greyscale
 
These are formats consistent with traditional means-plus-function claim limitations. 
“Means” is a nonce word. A nonce word is simply a generic description for software or hardware that performs a specified function.1 Here, the word “means” typically do not connote sufficiently definite structure and therefore may invoke §112, para. 6 (i.e., § 112(f)).2
Regarding Claims 1 and 11, Sarikaya discloses a speech processing apparatus (Fig. 8, mobile computing device 800) comprising an analysis unit (¶74 and ¶78, processor 860 running one or more application programs 866) configured to analyze a meaning of speech uttered by a user based on a recognition result of the speech (¶22 and ¶32, using natural language processing models to categorize / analyze speech input) and an analysis result of a behavior of the user while the user is uttering the speech (¶¶28-29, perform acoustic processing and speech pattern / language analysis to determine user background characteristics and traits such as age, gender, physical characteristics, and emotional states of the user in order to further categorize user input).
Regarding Claim 2, Sarikaya discloses wherein the analysis unit includes a meaning analysis unit (¶74 and ¶78, processor 860 running one or more application programs 866) configured to analyze the meaning of the speech uttered by the user based on the recognition result of the speech (¶22, utilize speech recognition models to transcribe and analyze speech input; e.g., Fig. 5, ¶¶63-65, run natural language processing models on “What shows are on right now?” to categorize voice input into keywords / topical categories containing indications of television shows that the individual may be interested in), and a correction unit (¶74 and ¶78, processor 860 running one or more application programs 866) configured to correct the meaning obtained by the meaning analysis unit based on the analysis result of the behavior of the user (¶29, identified user background traits and characteristics may further categorize user input; ¶¶64-65, identified user background characteristics such as age and political affiliation determined that user may be interested more in conservative news programs than more liberal news programs).
Regarding Claim 10, Sarikaya discloses a speech input unit to which the speech uttered by the user is input (¶78, audio interface 874 + microphone to receive audible input); 
a speech recognition unit configured to recognize the speech input to the speech input unit (¶74 and ¶78, processor 860 running one or more application programs 866 to implement speech recognition models to transcribe and analyze speech input per ¶22); 
a behavior analysis unit configured to analyze the behavior of the user while the user is uttering the speech (¶74 and ¶78, processor 860 running one or more application programs 866 to perform acoustic processing and speech / language pattern analysis on voice and gesture input to determine user background characteristics such as user age, gender, physical characteristics, social characteristics, and emotional state per ¶28); and 
a processing execution unit configured to execute processing in accordance with the meaning obtained by the analysis unit (¶74 and ¶78, processor 860 running one or more application programs 866 to generate response to user query like “What shows are on right now?” per Fig. 5 and ¶66).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8-9 are rejected under 35 USC 103 for being unpatentable over Sarikaya (US 2018/0061421 A1) in view of Capuozzo et al. (US 2012/0232886 A1).
Regarding Claims 3 and 8-9, Sarikaya does not disclose wherein the correction unit determines whether to delete the meaning of the speech corresponding to one speech section in an utterance period of the user based on the analysis result of the behavior of the user in the speech section.
Capuozzo discloses a unified natural language interface accepting user natural language requests by understanding explicit user requests and extracting non-verbal information / behavior information to trigger a corresponding action (¶¶11-12, natural language interface to understand explicit user natural language requests and extract non-verbal information from user voice such as mood; e.g., ¶12 and ¶80, if a user is happy, a music player should be activated to play happy music, and/or if a user is talking with a friend about his last holidays in a happy mood, a home entertainment device should show pictures of said holidays that adapt an environment to the user’s mood) comprising a correction unit to determine whether to delete meaning of speech / natural language request (¶122, speech recognition component 240 translates voice samples corresponding to user request into text and sends the text to communication orchestration component 210, which sends the text to semantic component 250) corresponding to one speech section in an utterance period of the user based on an analysis result of a behavior of the user in the speech section (¶110 and ¶122, semantic component 250 uses a stop-word list or semantic lexicon to remove stop-words from the user request translated to text; e.g., ¶129, determine that the user is talking with a friend about his holidays in Sardinia in the summer, remove stop-words from user request, make semantic associations between used words and derive semantic relationships between words in the sentence to generate semantic tags {“holiday” “beach” “Sardinia”}; i.e., in the context of user request being made as part of a conversation with a friend about holidays in Sardinia in the summer, text other than “holiday” “beach” “Sardinia” were removed);
wherein the correction unit further determines whether to delete the meaning of the speech corresponding to the speech section based on whether a particular word is included in the speech section (¶64 and ¶129, words in the stop-word lists were removed);
wherein the particular word includes a filler or a negative word (¶64, “the” “is” “at” “and” “which” “that” “to” “but” etc.).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to remove or delete meaning of speech corresponding to one speech section in an utterance period of the user based on an analysis result of user behavior in the speech section in order to format and generate a corresponding response to be sent to a client that adapt an environment to the user’s mood or behavior (Capuozzo, ¶80 and ¶129).
Claims 4-7 are rejected under 35 USC 103 for being unpatentable over Sarikaya (US 2018/0061421 A1) in view of Hernandez-Abrego et al. (US 2012/0295708 A1).
Regarding Claims 4-7, Sarikaya does not disclose wherein the analysis unit uses an analysis result of a change in a visual line of the user as the analysis result of the behavior of the user.
Hernandez-Abrego teaches a system with audio-visual input associated with a user in a camera and microphone combination to improve speech / verbal command recognition (¶¶27-28 and ¶30, ¶39). In particular, an analysis unit implemented by voice command processor executing a computer program (¶¶82-83) uses an analysis result of a change in a visual line of the user as the analysis result of a behavior of the user (Figs. 1A-1B and ¶¶28-30, determine if user’s gaze has changed from girl 114 to display 108 in order to process voice command), wherein the analysis unit uses an analysis result of a change in a facial expression of the user as the analysis result of the behavior of the user (¶42 and Fig. 2, track facial features to track user features such as eyes to determine a center of rotation of eyes); wherein the analysis unit uses an analysis result of a change in an utterance direction as the analysis result of the behavior of the user (¶72 and Fig. 6B, determine which user delivers a verbal command by determining a direction of sound coming from the left or right; i.e., a change in direction of verbal command from the right / user 604 to left / user 602 means verbal command from user 602 is to be processed), wherein the analysis unit further analyzes the meaning of the speech based on a relation between the user and another user indicated by the speech (Fig. 6A and ¶¶65-67, determining that user 602 is not speaking to user 604 through gaze detection of user 602’s gaze and that the verbal command “No” from user 602 was a response to the system).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to analyze user behaviors based on visual line of the user, facial expression of the user, change in utterance direction, and relation between user and another user indicated by the user in order to improve speech / verbal command recognition (Hernandez-Abrego, ¶30).
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2003/0167167 A1 teaches a system for interpreting user requests based on user emotion / behaviors.
US 2010/0169091 A1 teaches a system that uses user behavior profile when interpreting and responding to user natural language input audio. 
US 2020/0234701 A1 teaches a device for interacting with a user by analysis a situation of the user based on analyzing moving or still image of the user captured through a sensor.
US 11328711 B2 teaches a conversation apparatus generating a talk for a conversation based on emotional and ethical states of a user where a voice recognition unit converts a talk of the user into natural language script while an artificial visualization unit generates situation information by recognizing talking situation from a video and generates intention information indicating an intention of the talk. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        06/30/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Williamson v. Citrix Online, L.L.C., 792 F.3d 1339, 1350 (Fed. Cir. 2015). 
        2 Williamson, 792 F.3d at 1350.